BASKIN, Judge.
Upon review of the order entered by the trial court revoking defendant’s probation, we hold that the evidence supported the trial court’s ruling that defendant violated his probation by the commission of a burglary.
The state has conceded, however, that the evidence of defendant’s ability to pay costs of supervision was insufficient. Byrd v. State, 390 So.2d 145 (Fla. 3d DCA 1980). We therefore order the court’s finding that defendant violated condition 9 be stricken.
Affirmed as modified; remanded with directions.